PER CURIAM:
The Green Co. shipped a carload of steel furniture from Cincinnati to Oakland, California. The Railroad Co. was the initial carrier. The goods reached Pueblo, Colorado, and were delayed on account of a defective and broken freight car, and it became necessary to transfer them from one care to another. There was delay in making this transfer. While the goods were at Pueblo, they were damaged by a flood of such volume as to constitute an act of God. The goods were rejected on arrival at Oakland, and the shipper brought suit against the Railroad Co. for $1,821.28, the admitted value of the goods.
The question in the case is, what was the proximate cause of the damage to the goods? It has been held that the storm, as in this case, was the proximate, and the delay, the remote cause of the damage. On authority of Toledo & Ohio Central Railway Co. v. Kibler & Bros. 97, OS. 262, and cases therein cited, the judgment of the court of the Hamilton Common Pleas will be affirmed.